      Case: 3:20-cv-00224-NBB-RP Doc #: 95 Filed: 04/19/21 1 of 2 PageID #: 2654




                         IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                     Oxford Division


 JOHN RASH,                                         )
                                                    )
                       Plaintiff,                   )
                                                    )   Civil No. 3:20-cv-00224-NBB-RP
 v.                                                 )
                                                    )
 LAFAYETTE COUNTY, MISSISSIPPI,                     )
                                                    )
                       Defendant.                   )
                                                    )
                                                    )


        NOTICE OF ALTERNATIVE DISPUTE RESOLUTION (ADR) EFFORTS

Plaintiff files this Notice that to date the parties have not undertaken ADR efforts, including

mediation, in connection with this action. The Parties jointly wrote to Magistrate Judge Percy, via

email on April 19, 2021, informing him regarding the same.

                                             Respectfully submitted,

 Dated: April 19, 2021

                                                           /s/ Joshua Tom
 SIMPSON THACHER & BARTLETT LLP                     AMERICAN CIVIL LIBERTIES UNION OF
 Jonathan K. Youngwood (pro hac vice)               MISSISSIPPI FOUNDATION, INC.
 Isaac Rethy (pro hac vice)                         Joshua Tom, MS Bar. No 105392
 425 Lexington Avenue                               Landon Thames, MS Bar No. 105127
 New York, NY 10017                                 P.O. Box 2242
 (212) 455-2000                                     Jackson, MS 39225
 jyoungwood@stblaw.com                              Phone: (601) 354-3408
 irethy@stblaw.com                                  jtom@aclu-ms.org
                                                    lthames@aclu-ms.org
 C. Jackson Williams, MS Bar No. 7226
 P.O. Box 69
 Taylor, MS 38673                                   Attorneys for Plaintiff John Rash
 Phone: (662) 701-9447
 cjxn@mac.com




                                                1
     Case: 3:20-cv-00224-NBB-RP Doc #: 95 Filed: 04/19/21 2 of 2 PageID #: 2655




                                 CERTIFICATE OF SERVICE

        I, Joshua Tom, hereby certify that on April 19, 2021, I electronically filed the foregoing
with the Clerk of the Court using the ECF system which sent notification of such filing to all parties
on file with the Court.


                                                      /s/ Joshua Tom
                                                      Joshua Tom




                                                  2
